Citation Nr: 1423124	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-41 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of teeth, for compensation purposes, to include as due to service-connected sinusitis and healed fracture of the right maxilla.

2.  Entitlement to service connection for loss of teeth, dental caries, and root deterioration, for VA outpatient dental treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran and his wife testified before an Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript is associated with the claims file.  That AVLJ is no longer employed by the Board.  In a June 2013, the Veteran was informed of this fact and offered the opportunity to appear at another hearing before the Board.  The Veteran indicated in a June 2013 response that he did not wish to appear at another hearing.  

This matter was previously before the Board and remanded in February 2013.  It is properly before the Board at this time.

The appellate brief is associated with his Virtual VA claims file, which otherwise contains only evidence that is duplicative of the evidence contained in the paper claims file.  The Veterans Benefits Management System file contains no evidence.

The issue of service connection for loss of teeth, for compensation purposes, to include as due to service-connected sinusitis and healed fracture of the right maxilla, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's loss of teeth, dental caries, and root deterioration are professionally determined to be aggravating his service-connected sinusitis and are having a direct and material detrimental effect upon the sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to Class III VA dental treatment for loss of teeth, dental caries, and root deterioration are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161(g) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the full grant of the benefit sought, a discussion of the duties to notify and assist is unnecessary.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).

Specific to the Veteran's claim, however, outpatient dental services and treatment and related dental appliances, shall be furnished for a dental condition or disability which is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1712(a)(1)(D).

Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions, which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).  This is considered Class III eligibility.  38 C.F.R. § 17.161(g).

The Veteran is in receipt of service connection for sinusitis.  His private and VA records show that he had dental infections that would require either root canals or tooth extractions.  He was also shown to have caries.  A March 2009 VA record shows that several teeth were missing, which is reiterated in several undated private statements from the Veteran's dentist.

In March 2013, the Veteran underwent VA examination.  The examiner opined that the claim that the Veteran's caries were due to the chronic sinusitis was not true.  The examiner stated that instead, the rationale was actually the reverse.  Sinusitis becomes worse when there is active infection from the teeth and gingiva.  Oral health is one of the contributing factors of sinus infection.  It is a given fact that sinus cavities are closely located to the teeth and mouth.  Small oral cavities or infections can add to the sinus infection.  Dental checkup must be performed when diagnosing sinus infections.  Dental oral health can be a contributing factor of sinus infections with direct association between toothache and sinus infection.

The Board finds that this opinion shows that the Veteran's dental disorders are professionally determined to be aggravating his service-connected sinusitis.  Therefore, he should be authorized dental treatment for those dental conditions which are having a direct and material detrimental effect upon his sinusitis.  In this case, the Board finds that this includes his dental infections, caries, and loss of teeth.  Therefore, the Veteran is entitled to Class III VA dental treatment, and his claim is granted.


ORDER

Service connection for loss of teeth, dental caries, and root deterioration, for Class III VA outpatient dental treatment purposes, is granted.


REMAND

The Board finds that the claim remaining on appeal must be remanded.  In the Board's February 2013 remand, we specified that the VA examination afforded to the Veteran was to be conducted by a dentist.  The Veteran underwent VA examination in March 2013 with a nurse practitioner, and the April 2013 addendum opinion was also provided by a nurse practitioner, and there is no indication that a dentist collaborated or otherwise concurred in the opinions provided.  The February 2013 Board remand must be complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dental examination, by a dentist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the dentist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented dental history and assertions.  All appropriate tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.

The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth, existing dental restorations, and outstanding issues. After a full examination and review of the claims file, the dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

a.  Does the Veteran have bone loss of the substance of the body of the maxilla?

NOTE: the bone loss must be the loss of substance of the body of the maxilla and not the loss of alveolar process as a result of periodontal disease.

b.  If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the bone loss (1) was caused by the Veteran's in-service trauma to the maxilla or (2) is causally related to or aggravated beyond the normal course of the condition by a service-connected disability (including sinusitis and healed fracture of the right maxilla)?

c.  If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's teeth were lost because of such bone loss? Please identify which teeth were lost due to this bone loss.

d.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's current dental conditions (e.g., dental caries, replaceable missing teeth, root deterioration) resulted from the in-service trauma to the maxilla? If so, please identify (by tooth number or detailed description) what dental conditions resulted from in-service trauma to the maxilla.

In rendering the requested opinion, the dentist should specifically consider the in- and post-service treatment records and the private treatment records.

The dentist should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.
 
2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this REMAND.  The RO is specifically requested to ensure that the questions set forth in Paragraph 1 have been correctly answered by a dentist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


